Title: Louis Philippe Gallot de Lormerie to Thomas Jefferson, 14 April 1809
From: Lormerie, Louis Philippe Gallot de
To: Jefferson, Thomas


            
              
                Monsieur
                Philada 
                        14 avril 1809
              
              J’ai Eu lhonneur de vous Ecrire Lors de Votre Elevation a la Presidence des E.u. pour vous en féliciter. Jai aujourd huy celui de vous prier d’agrèer mon sincère Complimens sur la Situation tranquile alaquelle vous etes rendu par votre propre volonté, ayant desiré de
				n’Etre pas reèlu. Vous Emportés dans Votre retraite L’Estime et la reconnoissançe de tous les bons citoyens, et vous allés reposer a L’ombre de vos Lauriers.—
              Mon Dessein de retourner en france est toujours le même aussitôt que je pourai l’Exècuter. Mais semblable à un arbre transplanté depuis pres de quinze ans sur ce sol Jy tiens par des raçines profondes. il est difficile
				de m’en arracher, parcequ’il m’est resté malgré moi beaucoup d’objets dont je n’ai pu rèaliser Cy devant que quelques uns, et comme ils sont articles français et de Superfluité il est impossible de les vendre si ce n’est a une perte presque totale. il vaut mieux les remporter ou ils seront de mise et de valeur.
              Lacte de non intercourse n’Empêchera pas sans doute qu’il n’y ait des parlementaires, notamment pour françe. mais ils ne veulent rien prendre qu’une Malle ou deux. cependant comme ils vont en Leste ils ont de la plaçe pour loger bien plus que mes meubles, savoir Livres, malles, tableaux, tapisseries linge &c (mais non aucune marchandise)—Laisser ici ces Effets seroit les Exposer a être Gâtés dans les magazins et a une foule d’autres Evènemens tels que je les ai Eprouvés sur des objets Envoyés icy avant moi.
              Presque tous ces Effets, notamment les Livres me seront nècessaires en france.
              Puis je solliciter avec confiançe de votre bonte d’obtenir pour moi une permission d’Emporter ces Effets avec moi sur le même navire, ainsi que qques objets dhist. naturelle, comme mr 
                     michaux qui a eté‚ authorisé par votre Gouvernement de transporter plusieurs caisses
			 sur le navire L’union a Lautomne passé. Je desire etre muni de cette permission d’avançe ou de la certitude de l’obtenir. le Collecteur
			 de ce port ou de celui d’ou je partirai ètant authorisé d’avançe a remplir le
				nom du Navire.
              Je vous prie, Monsieur, de vouloir bien être assuré de toute ma discrétion a Cet Egard, en ne communiquant a personne qu’au Collecteur, cette permission—elle m’est absolument neçessaire car a deffaut je me trouverois plongé dans de nouvelles pertes presque insurmontables car comme j’ay Eu Lhonneur de vous dire Je me trouve avoir perdu ici 25 mille dollars ou Environ tant par les malversations de swanwick auquel javois adressé des marchandises pour me servir de ressources icy, que par d’autres circonstances—
              quant ames terres au contrat desquelles vous avés bien voulu Etre présent et Signer, pouriès vous avoir la Bonté de m’indiquer quelque moyen d’En tirer parti. celui qui En a acheté la majeure partie pour une Miserable somme de taxes, (par la faute de M fowler de Kenty qui avoit promis de Lacquitter et qui les a Laisseès vendre) consent Suivt ce que m’a Ecrit Mr 
                     Madison de frankford de me les remettre pour 200 dollars Jai oui dire qu’elles n’avoient pas Ete annonçées, ni achetées en formes Légales et que vos Tribunaux repriment sevèrement ces fraudes. mais la pénurie de ma fortune ne me permet pas
				d’aller faire un voyage et séjour en Kentucky et la nécessité de retourner En france au plutot ne m’en Laisse pas le tems. que faire en telle Circonstance?—votre opinion me seroit bien Essentielle. Laisser des pouvoirs, c’est tout perdre a peu pres. Jai LExpèrience que le
				propriètaire Eloigné peut regarder a  comme nulle pour lui ce qu’il abandonne a dautres, a une telle distance! vous verrés par lExtrait cÿ aprés que jai voulu jusqu’au der moment donner des preuves de mon attachemt aux E.u par un memoire sur un sujet rural des plus importans.—Jay Lhonneur dEtre attendant celui de Votre reponse trés respectueusement
              
                Votre tres humble & dévoué serviteur
                
                     
                  De Lormerie
              
            
            
              
                     
                  
                     N.B. J’ai Envoyé mon mémoire au President de la societé dAgriculture de Philada depuis peu de jours, il pouroit le faire passer a La societe Philosoph que vous presidés, Monsieur, si vous en témoignes le Desir.
              
                     La societé dAgricre des E:u Etablie a Washington voudrait Elle s’occuper de cette matière importante?—
            
           
            Editors’ Translation
            
              
                
                  Sir
                  Philada 
                        14 April 1809
                
                I had the honor to write to you on the occasion of your elevation to the presidency of the U.S. to congratulate you on it. Today, I have the honor of asking you to accept my sincere compliments on the tranquil situation that you have achieved by your own will, having desired not to be
			 reelected. You take with you into your retirement the regards and the gratitude of all good citizens, and you are going to rest in the shade of your laurels.—
                My plan to return to France is still the same as soon as I am able to execute it. But like a tree that has been transplanted on this soil for almost
			 fifteen years I am holding on to it through deep roots. It is difficult to pull myself out, because despite myself, I am left with a lot of objects of which I could sell only a few, and as they
			 are French articles and superfluous it is impossible to sell them except at an almost total loss. It is better to take them back where they will be appreciated.
                The Non-Intercourse Act will probably not prevent parlementaires, notably those for France, but they only want to take a trunk or two. However as they travel East they have room for much more than just my furniture, such as books, trunks, paintings, tapestries, linen &c (but no merchandise)—To leave these belongings here would be to expose them to damage in storage and by a host of other events such as I have experienced with objects sent here ahead of
			 me.
                Almost all of these possessions, especially the books, I will need in France.
                May I solicit from you, with trust in your kindness, to obtain for me permission to take these possessions with me on the same ship, as well as a few objects of natural history, like Mr. Michaux who was authorized by your government to transport several boxes on the ship the Union last fall. I wish to have this
			 permit in hand in advance or to be assured that I will obtain it. The collector of this port or of the one from which I will leave being authorized in advance
			 to fill in the name of the ship.
                Please, Sir, be assured of my complete discretion in this regard, by handing over this permit to nobody but the collector. I absolutely need this permit, as without it I would find myself drowning in almost insurmountable new losses because, as I had the honor of telling you, I find myself having lost 25 thousand dollars here or about as much through the malpractice of Swanwick to whom I had sent merchandise to be used as resources here, as well as through other circumstances.
                As for my lands, the contract for which you were so good as to witness and sign, could you be kind enough to indicate to me some means of making them profitable. The person who bought most of them for a miserable amount of taxes, (through the fault of M. Fowler from Kentucky who had promised to pay them and who let them be sold) agrees according to what Mr. Madison from Frankfort wrote me to return them to me for 200 dollars. I have heard that they had not been advertised, nor bought
			 according to law and that your tribunals severely repress these frauds. But the scarcity of my financial resources does not
			 allow me to make a trip to Kentucky and stay there awhile and the necessity of returning to France as soon as possible does not allow me time for this. What to do in such circumstances? Your opinion would be essential to me. To leave someone else in charge is to lose just about
			 everything. My experience is that an absentee landlord may regard as worthless what he abandons to others, at such a distance! You will see from the following extract that I wanted until the last
			 moment to prove my attachment to the U.S. with a memoir on a most important rural topic. I have the honor, while very respectfully awaiting the honor of your response, to be
                
                  Your very humble and devoted servant
                  
                     
                  De Lormerie
                
              
              
                
                     
                  
                     N.B. I sent my memoir to the president of the agricultural society of Philadelphia only a few days ago. He could pass it along to the philosophical society over which you preside, Sir, if you so desire.
                
                     Would the U.S. agricultural society, founded in Washington, wish to take care of this important matter?—
              
            
          